Matter of Perez (2022 NY Slip Op 02487)





Matter of Perez


2022 NY Slip Op 02487


Decided on April 14, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:April 14, 2022

PM-86-22
[*1]In the Matter of Daniel Arturo Perez, an Attorney. (Attorney Registration No. 5199161.)

Calendar Date:April 11, 2022

Before:Lynch, J.P., Aarons, Reynolds Fitzgerald, Colangelo and Fisher, JJ.

Daniel Arturo Perez, Flushing, New York, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Daniel Arturo Perez was admitted to practice by this Court in 2014 and lists a business address in Washington, DC with the Office of Court Administration. Perez has applied to this Court, by affidavit sworn to February 11, 2022, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Perez is ineligible for nondisciplinary resignation because he omitted certain material responses in his submission and, therefore, his application to resign was not in the proper form prescribed by Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.22 (a) (1) (see Rules for Attorney Disciplinary Matters [22 NYCRR] part 1240, appendix E).
In reply to AGC's opposition, however, Perez has submitted a supplemental affidavit, sworn to April 4, 2022, in which he corrects the irregularities in his initial submission. Accordingly, with AGC voicing no other substantive objection to his application, and having determined that Perez is now eligible to resign for nondisciplinary reasons (see Matter of Friedman, 161 AD3d 1480, 1481 [2018]), we grant the application and accept his resignation.
Lynch, J.P., Aarons, Reynolds Fitzgerald, Colangelo and Fisher, JJ., concur.
ORDERED that Daniel Arturo Perez's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Daniel Arturo Perez's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Daniel Arturo Perez is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Perez is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Daniel Arturo Perez shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.